

	

		II

		109th CONGRESS

		1st Session

		S. 1500

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To authorize the National Institute of

		  Environmental Health Sciences to develop multidisciplinary research centers

		  regarding women’s health and disease prevention and to conduct and coordinate a

		  research program on hormone disruption, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Environmental Health Research Act of

			 2005.

		2.FindingsThe Congress finds as follows:

			(1)Many compounds found or introduced into the

			 environment by human activity are capable of disrupting the hormone system of

			 humans and animals. The consequences of such disruption can be profound because

			 of the crucial role hormones play in controlling development. No standardized

			 and validated screens or tests have been developed to routinely and

			 systematically assess chemicals for disruptive effects on hormone

			 systems.

			(2)In the last 30 years, the United States has

			 experienced an increase in the incidence of such human disorders as childhood

			 cancers, testicular cancer, hypospadias, juvenile diabetes, attention

			 deficit-like hyperactivity disorders, autism, thyroid disorders, learning

			 disabilities, cognitive impairment, and auto-immune disorders. Exposure to

			 hormone-disrupting chemicals may be contributing to these increases. The impact

			 on children’s health as a result of prenatal exposures in particular needs

			 further research.

			(3)In 2001, the Centers for Disease Control

			 and Prevention’s National Report on Human Exposure to Environmental

			 Chemicals reported on human exposure to 27 chemicals, and found

			 unexpectedly high levels of certain chemicals used in consumer products. The

			 hazards to humans of these chemicals, singly and in combination, are not well

			 understood.

			(4)Many wildlife populations have been

			 affected by hormone-disrupting substances, including birds, fish, reptiles, and

			 mammals. The effects vary among species and compounds.

			(5)The effects in wildlife include thyroid

			 dysfunction, decreased fertility, decreased hatching success, gross birth

			 deformities, metabolic and behavioral abnormalities, demasculinization and

			 feminization of male organisms, deformation and masculinization of female

			 organisms, and compromised immune systems. These effects may signal hazards to

			 human health.

			(6)Laboratory studies have corroborated

			 studies of effects in wildlife and have identified biological mechanisms to

			 explain the effects shown.

			(7)Since the chemicals found in wildlife are

			 also found in humans, humans are exposed to the same chemicals as

			 wildlife.

			(8)Hormone disruption can occur at very low

			 doses, especially when exposure occurs in the womb or immediately after birth,

			 periods during which rapid development is occurring.

			(9)In the Food Quality Protection Act of 1996

			 (21 U.S.C. 301 note), Congress recognized the special vulnerability of infants

			 and children to pesticides and requested that the Environmental Protection

			 Agency establish a program to screen and test hormone-disrupting chemicals. The

			 Environmental Protection Agency has not yet required such screening or

			 tests.

			(10)In 1998, a research committee on hormone

			 disrupters, organized under the auspices of the Office of Science and

			 Technology Policy, concluded that scientific knowledge is inadequate to

			 fully inform public policy, and a government-wide coordinated research effort

			 that addresses the key scientific uncertainties . . . is needed.

			(11)In 1999, in response to a request from

			 Congress and funded through the Environmental Protection Agency and the

			 Department of the Interior, the National Academy of Sciences compiled a lengthy

			 list of research, monitoring, and testing priorities related to hormone

			 disruption.

			(12)The National Institute of Environmental

			 Health Sciences conducts much of the Federal Government’s research on hormone

			 disruption, often working in partnership with other agencies.

			(13)While recognizing the many contributions of

			 animal testing to understanding toxic hazards, the Congress also recognizes the

			 desirability of speeding the use of validated nonanimal screens and tests (to

			 reduce animal suffering and to reduce costs) and expediting judgments about

			 hazards from toxic chemicals.

			(14)The United States Geological Survey

			 (referred to in this section as the USGS) has considerable

			 experience assessing the occurrence of chemicals in the environment, ecological

			 health, and the hazards to wildlife health and associated human health posed by

			 chemicals in the environment, as a result of monitoring by the USGS of the

			 Nation’s water resources and wildlife disease, and research by the USGS on the

			 effects of chemicals on wildlife.

			(15)The National Academy of Sciences has

			 recognized the expertise of the USGS in such areas as food web contamination

			 and water quality assessment and has encouraged more coordinated work on human

			 health between the USGS and the National Institutes of Health.

			3.National Institute of

			 Environmental Health Sciences; awards for development and operation of

			 multidisciplinary research Centers regarding women’s health and disease

			 preventionSubpart 12 of part

			 C of title IV of the Public Health Service

			 Act (42 U.S.C. 285l et seq.) is amended by adding at the end the

			 following section:

			

				463C.Multidisciplinary

				research Centers regarding women’s health and disease prevention

					(a)In

				generalThe Director of the

				Institute shall make grants to public or nonprofit private entities for the

				development and operation of not more than 6 centers whose purpose is

				conducting multidisciplinary research on environmental factors that may be

				related to the development of women’s health conditions (as defined in section

				486). The Director of the Institute shall carry out this section in

				consultation with the Director of the Office of Research on Women’s Health and

				with the advisory council for the Institute.

					(b)Research,

				training, and information and education

						(1)In

				generalEach center under

				subsection (a) shall, with respect to the purpose described in such

				subsection—

							(A)conduct basic and clinical research;

							(B)develop protocols for training physicians,

				scientists, nurses, and other health and allied health professionals;

							(C)conduct training programs for such

				individuals;

							(D)develop model continuing education programs

				for such professionals; and

							(E)disseminate information to such

				professionals and the public.

							(2)Priority for

				prevention activitiesIn

				carrying out the activities described in paragraph (1), each center under

				subsection (a) shall give priority to activities that are directed toward

				preventing the development in women of the diseases and conditions

				involved.

						(3)Stipends for

				training of health professionalsA center under subsection (a) may use funds

				under such subsection to provide stipends for health and allied health

				professionals enrolled in programs described in paragraph (1)(C).

						(c)Collaboration

				with communityEach center

				under subsection (a) shall establish and maintain ongoing collaborations with

				community organizations in the geographic area served by the center, including

				those that represent women with disorders that appear to stem from

				environmental factors and the health concerns of their offspring.

					(d)Coordination of

				centers; reportsThe Director

				of the Institute shall, as appropriate, provide for the coordination of

				information among centers under subsection (a) and ensure regular communication

				between such centers.

					(e)Structure of

				centerEach center assisted

				under subsection (a) shall use the facilities of a single institution, or be

				formed from a consortium of cooperating institutions, meeting such requirements

				as may be prescribed by the Director of the Institute.

					(f)Duration of

				supportSupport of a center

				under subsection (a) may be for a period not exceeding 5 years. Such period may

				be extended for 1 or more additional periods not exceeding 5 years if the

				operations of such center have been reviewed by an appropriate technical and

				scientific peer review group established by the Director of the Institute and

				if such group has recommended to the Director that such period should be

				extended.

					(g)Authorization of

				appropriationsFor the

				purpose of carrying out this section, there are authorized to be appropriated

				such sums as may be necessary for fiscal years 2006 through

				2010.

					.

		4.Amendment to the

			 Public Health Service Act to provide

			 for Research on hormone disruption

			(a)AmendmentSubpart 12 of part C of title IV of the

			 Public Health Service Act (42 U.S.C.

			 2851 et seq.), as amended by section 3, is further amended by adding at the end

			 the following:

				

					463D.Directed national

				program of Research on hormone disruption

						(a)Research

							(1)In

				generalThe Director of the

				Institute shall establish within the Institute a comprehensive program

				to—

								(A)conduct research on the impact of chemicals

				that affect the health of women and children through disruption of the hormone

				systems;

								(B)conduct research on the occurrence of

				hormone-disrupting chemicals in the environment and their effects on ecological

				and wildlife health, in cooperation with the United States Geological Survey

				(referred to in this section as the USGS);

								(C)coordinate the design of a multiagency

				research initiative on hormone disruption; and

								(D)coordinate research on hormone disruption

				in the United States with such research conducted in other nations.

								(2)IssuesThe program established under paragraph (1)

				shall provide for the following:

								(A)Collection, compilation, publication, and

				dissemination of scientifically valid information on—

									(i)possible human health effects of

				hormone-disrupting chemicals, with emphasis on exposures to low doses of

				individual chemicals and chemical mixtures during critical life stages of

				development, particularly effects of prenatal exposures on children’s

				health;

									(ii)the extent of human exposure to

				hormone-disrupting chemicals, with particular emphasis on exposures during

				critical life stages of development and in residential and occupational

				settings; and

									(iii)exposure of wildlife species to

				hormone-disrupting chemicals and possible health effects associated with such

				exposures.

									(B)Research on mechanisms by which

				hormone-disrupting substances interact with biological systems.

								(C)Research on improved in vitro and in vivo

				methods to screen and test hormone disruption.

								(D)Research on the identity, levels,

				transport, and fate of hormone-disrupting chemicals in the environment.

								(b)Director’s

				duties

							(1)In

				generalThe Director of the

				Institute shall have principal responsibility, in consultation with the

				Director of the USGS, for conducting and coordinating research on the effects

				of hormone-disrupting chemicals on human health and the environment.

							(2)AgreementNot later than 6 months after the date of

				enactment of the Environmental Health

				Research Act of 2005, the Director of the Institute and the

				Director of the USGS shall enter into an agreement to carry out the research

				program established under subsection (a).

							(3)Transfer of

				fundsThe Director of the

				Institute may transfer funds to other Federal agencies to carry out the

				Director’s responsibilities under paragraph (1).

							(4)ReportThe Director of the Institute, in

				consultation with the Director of the USGS, shall make available to the public,

				every 2 years following the date of enactment of the

				Environmental Health Research Act of

				2005, findings and conclusions on the extent to which hormone

				disruption by chemicals in the environment poses a threat to human health and

				the environment.

							(c)Interagency

				Commission

							(1)EstablishmentThe Secretary shall establish a commission

				to be known as the Hormone Disruption Research Interagency Commission (referred

				to in this section as the Interagency Commission) to advise the

				Director of the Institute and the Director of the USGS on the development of a

				comprehensive agenda for conducting research on hormone disruption.

							(2)MembershipThe Interagency Commission shall be

				composed of 14 members, as follows:

								(A)The Director of the Institute, who shall

				serve as the Chairperson.

								(B)The Director of the USGS, who shall serve

				as the Vice Chairperson.

								(C)The Director of the National Institute of

				Child Health and Human Development.

								(D)The Commissioner of Food and Drugs.

								(E)The Director of the Centers for Disease

				Control and Prevention.

								(F)The Administrator of the National Oceanic

				and Atmospheric Administration.

								(G)The Director of the National Institute for

				Occupational Safety and Health.

								(H)The Administrator of the Agency for Toxic

				Substances and Disease Registry.

								(I)The Director of the Fish and Wildlife

				Service.

								(J)The Secretary of Defense.

								(K)The Administrator of the Environmental

				Protection Agency.

								(L)The Chairman of the Consumer Product Safety

				Commission.

								(M)The Director of the National Science

				Foundation.

								(N)The Director of the National Institute of

				Neurological Disorders and Stroke.

								(3)StaffEach department or agency represented by a

				member on the Interagency Commission shall provide appropriate staff to carry

				out the duties of the Interagency Commission.

							(4)RecommendationsNot later than 12 months after the date of

				enactment of the Environmental Health

				Research Act of 2005, the Interagency Commission shall recommend

				to the Director of the Institute and the Director of the USGS a research

				program, including levels of funding for intramural and extramural

				research.

							(5)Public

				commentThe Director of the

				Institute, through publication of notice in the Federal Register, shall provide

				the general public with an opportunity to comment on the recommendations of the

				Interagency Commission.

							(6)ReportNot later than 4 years after the date of

				enactment of the Environmental Health

				Research Act of 2005, the Interagency Commission shall conduct a

				review of the program established under subsection (a) and submit a report on

				the results of such review to the Director of the Institute and to the Hormone

				Disruption Research Panel established under subsection (e).

							(7)TerminationThe Interagency Commission shall terminate

				not later than the end of the 5-year fiscal period described in subsection

				(h)(1).

							(d)Financial

				assistanceThe Director of

				the Institute may provide financial assistance and enter into grants,

				contracts, and interagency memoranda of understanding to conduct activities

				under this section. Research conducted pursuant to interagency memoranda of

				understanding may be conducted through intramural and extramural agency

				research programs, subject to appropriate scientific peer review.

						(e)Hormone

				Disruption Research Panel

							(1)EstablishmentThere is established in the Institute a

				Hormone Disruption Research Panel (referred to in this subsection as the

				Panel).

							(2)DutiesThe Panel shall advise the Director of the

				Institute concerning the scientific content of the program established under

				subsection (a), the progress of such program, and public outreach, and shall

				provide such other advice as requested by the Director of the Institute.

							(3)MembershipThe Panel shall be composed of the

				following:

								(A)15 voting members to be appointed by the

				President, in consultation with the Director of the Institute.

								(B)Such nonvoting, ex officio members as the

				Director of the Institute determines to be appropriate.

								(4)Voting

				membersOf the 15 voting

				members of the Panel—

								(A)at least 2 members shall be from

				environmental protection organizations;

								(B)at least 2 members shall be from public

				health and consumer organizations;

								(C)at least 2 members shall be from

				industry;

								(D)at least 1 member shall be from an animal

				welfare organization; and

								(E)a majority of the members shall be selected

				from among scientists and environmental health professionals who—

									(i)are not officers or employees of the United

				States;

									(ii)represent multiple disciplines, including

				clinical, basic, public, and ecological health sciences;

									(iii)represent different geographical regions of

				the United States;

									(iv)are from practice settings, academic

				settings, and for-profit or not-for-profit research settings; and

									(v)have experience in review of research on

				endocrine disruption.

									(5)TermsThe members of the Panel shall be appointed

				for an initial term of 3 years and shall be eligible for reappointment for 1

				additional term of 2 years.

							(6)ChairpersonThe members of the Panel appointed under

				paragraph (3) shall elect a chairperson from among such members.

							(7)MeetingsThe Panel shall meet at the call of the

				chairperson or upon the request of the Director of the Institute, but in no

				case less often than once each year.

							(8)Administrative

				supportThe Institute shall

				provide administrative support to the Panel.

							(9)TerminationThe Panel shall terminate not later than

				the end of the 5-year fiscal period described in subsection (h)(1).

							(f)Conflicts of

				interestAll grants and

				contracts entered into under this section shall include conflict-of-interest

				provisions that require any person conducting a project under this section to

				disclose any other source of funding received by the person to conduct other

				related projects.

						(g)DefinitionsFor purposes of this section:

							(1)HormoneThe term hormone means a

				substance produced in a cell or tissue that triggers a biological response.

				Hormone activity may be localized to the cell in which the substance is

				produced, or may be in nearby or distant tissues or organs.

							(2)Hormone

				disruptionThe term

				hormone disruption means interference by a substance with the

				synthesis, secretion, transport, binding, action, or elimination of natural

				hormones in the body that are responsible for the maintenance of homeostasis,

				reproduction, development, function, or behavior.

							(h)Authorization of

				appropriations

							(1)General

				authorizationThere are

				authorized to be appropriated such sums as may be necessary for the

				5-fiscal-year period beginning with fiscal year 2006 to carry out this section.

				Amounts appropriated pursuant to this paragraph shall remain available until

				expended.

							(2)Restrictions on

				use of funds

								(A)Construction and

				rehabilitation of facilities and equipmentNot more than 0.5 percent of the funds made

				available under this section may be used for the construction or rehabilitation

				of facilities or fixed equipment.

								(B)Administrative

				expenses of the DirectorOf

				the total amount of funds made available under this section for any fiscal

				year, not more than 2 percent of such funds may be used for administrative

				expenses of the Director of the Institute in carrying out this section.

								(C)Public

				outreachOf the total amount

				of funds made available under this section for any fiscal year, at least 1

				percent, but not more than 5 percent, shall be used for outreach to the public

				concerning the activities and results of the

				program.

								.

			

